UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-148167 DATA STORAGE CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0530147 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 401 Franklin Avenue Garden City, N.Y (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 564-4922 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: Common Stock, par value $.001 per share OTC.BB Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 19, 2012, 32,439,681 shares of common stock, par value $0.001 per share, were outstanding. Explanatory Note:The deadline for filing this Form 10-Q for the quarterly period ended September 30, 2012 (the “Form 10-Q”) with the Securities and Exchange Commission (the “Commission”) was 5:30 p.m.Eastern Standard time on Wednesday, November 14, 2012.Data Storage Corporation (the “Company”) did not file the Form 10-Q by such deadline and is relying upon Release No. 68224 issued by the Commission, titled “Order Under Section 17A and Section 36 of the Securities Exchange Act of 1934 Granting Exemptions From Specified Provisions of the Exchange Act and Certain Rules Thereunder,” dated November 14, 2012. The Company is located in Garden City, NY on Long Island.The Company’s offices were without power and internet access from when Hurricane Sandy struck Long Island on October 29, 2012 through mid-November.Moreover, certain members of the Company’s executive team were also without electrical power and internet access at their personal residences on Long Island during approximately the same period. In addition, the Company’s auditors, Rosenberg Rich Baker Berman & Company (“RRBBC”), located in Somerset, NJ, also experienced disruptions as a result of the hurricane.RRBBC was unable to access their offices and experienced disruptions in accessing firm email and telephone networks until mid-November. Due to these disruptions, the Company was not able meet the deadline for filing the Form 10-Q. DATA STORAGE CORPORATION FORM 10-Q September 30, 2012 INDEX Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 2 Consolidated Balance Sheets as ofSeptember 30, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011(unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011(unaudited) 4 Notes to Consolidated Financial Statements 5 - 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 - 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Control and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 PART I ITEM 1.Financial Statements DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 ASSETS (UNAUDITED) Current Assets: Cash and cash equivalents $ $ Accounts receivable (less allowance for doubtfulaccounts of $58,0002012 and $48,000 in 2011) Deferred compensation Deferred financing fees Prepaid expense Total Current Assets Property and Equipment: Property and equipment Less—Accumulated depreciation ) ) Net Property and Equipment Other Assets: Goodwill Deferred compensation Otherassets Intangible Assets, net Employee loan - Total Other Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses Credit line payable Due to related party Dividend payable Deferred revenue Leases payable Loans payable Liabilities to be settled in stock Total Current Liabilities Deferred rental obligation Due to officer Loan payable long term - Convertible debt Leases payable long term Total Long Term Liabilities Total Liabilities Commitments and contingencies - - Stockholders’ Equity Preferred Stock, $0.001 par value; 10,000,000 shares authorized; 1,401,786 issued and outstanding in each period Common stock, par value $0.001; 250,000,000 shares authorized; 32,439,681 and 28,912,712shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Sales $ Cost of sales Gross Profit Selling, general and administrative Loss from Operations ) Other Income (Expense) Gain on settlement of contingent consideration - - Interest income 26 Amortization of debt discount - ) - ) Interest expense ) Total Other (Expense) Loss before provision for income taxes ) Provision for income taxes - Net Loss ) Preferred Stock Dividend ) Net Loss Available to Common Shareholders $ ) $ ) $ ) $ ) Loss per Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares - Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 DATA STORAGE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended
